

Exhibit 10(aj)


AGREEMENT


This AGREEMENT (“Agreement”), is made as of the __ day of [May], [2013], between
INVACARE CORPORATION, an Ohio corporation (“Invacare”), and                 
(the “Executive”).


Invacare desires to enter into an agreement with Executive in recognition of the
importance of the Executive’s services to the continuity of management of
Invacare and based upon its determination that it will be in the best interests
of Invacare to encourage the Executive’s continued attention and dedication to
the Executive’s duties in the potentially disruptive circumstances of a possible
Change of Control of Invacare. (As used in this Agreement, the term “Change of
Control” and certain other capitalized terms have the meanings ascribed to them
in Section 8 hereof.)


Invacare and the Executive agree, effective as of the date first set forth above
(the “Effective Date”), as follows:


1.Severance Benefits if Employment is Terminated in Certain Circumstances Within
Two Years of a Change of Control. If, within two years following the occurrence
of a Change of Control, the Executive’s employment with Invacare is terminated
by Invacare for any reason other than Cause, Disability, or death, or is
terminated by the Executive for Good Reason, then the provisions of this Section
1 shall become applicable in all respects and Invacare shall pay to the
Executive the amounts specified in Sections 1.1 and 1.2 on the dates indicated
therein, and shall cause certain rights of the Executive to vest as provided in
Section 1.3:


1.1    Lump Sum Severance Benefit. Subject to Section 1.6, Invacare shall pay to
the Executive, on the sixtieth (60th) day after the Termination Date, a lump sum
severance benefit in an amount equal to two times: (i) the Executive’s Annual
Base Salary plus (ii) the Executive’s Prior Bonus Amount. In addition, Invacare
shall pay to the Executive, on the sixtieth (60th) day after the Termination
Date, an amount equal to the Executive’s Prorated Bonus Amount.


1.2    Insurance Benefits. Subject to Section 1.6, Invacare shall pay to the
Executive, on the sixtieth (60th) day after the Termination Date, a lump sum
amount equal to twenty-four (24) times the current COBRA premium rate in effect
as of the Termination Date for the level of coverage in which the Executive and
his or her eligible dependents were enrolled under Invacare’s medical plan
immediately prior to the Termination Date.


1.3     Vesting of Certain Rights. Subject to Section 1.6, Invacare shall cause
the Executive’s rights under the Invacare Deferred Compensation Plus Plan to
become, as of the Termination Date, immediately vested in full.    


1.4    Equity Awards.


(a)     Invacare Remains the Surviving Entity or the Post-CIC Entity Assumes
Equity Awards. If, upon the occurrence of a Change of Control (i) Invacare is
the surviving entity following such Change of Control or (ii) all outstanding
equity awards held by the Executive are Assumed by the Post-CIC Entity, and if
the Executive’s employment is terminated by Invacare or the Post-CIC Entity for
any reason other than Cause, Disability, or death, or is terminated by the
Executive for Good Reason within two years following the occurrence of the
Change of Control, then in respect of all options to purchase Invacare stock,
all shares of restricted stock, all restricted stock units and all performance
shares that have been granted to the Executive pursuant to any award agreement,
plan or arrangement sponsored by Invacare (or any corresponding replacement
awards granted by a Post-CIC Entity) and which remain outstanding as of the
Termination Date, and





--------------------------------------------------------------------------------




notwithstanding any other provision to the contrary contained in any award
agreement, plan or arrangement, and subject to Section 1.6, Invacare shall:


(i)
    with respect to all options, cause such options:    



(A)
to become exercisable in full as of the Termination Date;



(B)
to continue to be exercisable until the earlier of (1) the expiration date of
the option or (2) the second anniversary of the Termination Date; provided that,
if the award agreement underlying such option provides for a longer period of
exercisability following the Termination Date, then this clause (2) shall be the
end of such longer period; and



(C)
to be exercisable (and/or to be eligible to satisfy any tax withholding
requirements in connection with the exercise of the options) using shares of
Invacare common stock previously owned by the Executive and/or shares subject to
the options being exercised as consideration in lieu of a cash payment or other
arrangement, but only to the extent that any such exercise of the option (and/or
withholding tax payments) would not result in Invacare being required to take an
additional charge in respect of such exercise in determining and reporting its
net income for financial accounting purposes; and



(ii)
with respect to any awards of restricted stock or restricted stock units that
are not subject to the attainment of performance goals, cause such awards:



(A)
to become vested in full as of the Termination Date; and



(B)
to be eligible to satisfy any tax withholding requirements in connection with
such vesting of the restricted stock or restricted stock units by using shares
of Invacare common stock previously owned by the Executive and/or shares of
restricted stock or restricted stock units that become so vested as
consideration (in lieu of a cash payment or other arrangement) for the payment
of withholding tax, but only to the extent that any such withholding tax
payments would not result in Invacare being required to take an additional
charge in respect of such accelerated vesting or withholding tax payment in
determining and reporting its net income for financial accounting purposes.



(iii)
with respect to any awards of restricted stock, restricted stock units or
performance shares that are subject to the attainment of performance goals,
cause such awards:



(A)
to be earned or vest in accordance with their terms as if all of the performance
goals applicable to such awards



2

--------------------------------------------------------------------------------




had been achieved at their target levels as of the Termination Date; and


(B)
to be eligible to satisfy any tax withholding requirements in connection with
such vesting of the restricted stock, restricted stock units or performance
shares by using shares of Invacare common stock previously owned by the
Executive and/or shares of restricted stock, restricted stock units or
performance shares that become so vested as consideration (in lieu of a cash
payment or other arrangement) for the payment of withholding tax, but only to
the extent that any such withholding tax payments would not result in Invacare
being required to take an additional charge in respect of such accelerated
vesting or withholding tax payment in determining and reporting its net income
for financial accounting purposes.



(b)    Post-CIC Entity Does Not Assume Equity Awards. If, upon the occurrence of
a Change of Control, the Post-CIC Entity does not Assume all options to purchase
Invacare stock, all shares of restricted stock, all restricted stock units or
all performance shares that have been granted to the Executive pursuant to any
award agreement, plan or arrangement sponsored by Invacare and which remain
outstanding as of the date of the Change of Control, and notwithstanding any
other provision to the contrary contained in any award agreement, plan or
arrangement, then:


(i)
any such options, shares of restricted stock, restricted stock units or
performance shares not Assumed by the Post-CIC Entity shall become fully vested
and exercisable and any restrictions that apply to such awards shall lapse;



(ii)
any awards of restricted stock, restricted stock units or performance shares
that are subject to the attainment of performance goals and not Assumed by the
Post-CIC Entity shall immediately vest and become immediately payable in
accordance with their terms, subject to the last paragraph of this Section 1.4,
as if all of the performance goals applicable to such awards had been achieved
at their the target levels as of the date of the Change of Control;



(iii)
for each stock option not Assumed by the Post-CIC Entity, the Executive shall
receive a payment equal to the difference between the consideration (consisting
of cash or other property (including securities of a successor or parent
corporation)) received by holders of Invacare’s common stock in the Change of
Control transaction and the exercise price of the applicable stock option, if
such difference is positive. Such payment shall be made in the same form as the
consideration received by holders of Invacare’s common stock. Any stock option
with an exercise price that is higher than the per share consideration received
by holders of Invacare’s common stock in connection with the Change of Control
shall be cancelled for no additional consideration;



(iv)
with respect to any awards of restricted stock or restricted stock units that
are not Assumed by the Post-CIC Entity and are not subject to the attainment of
performance goals, the Executive shall receive the consideration (consisting of
cash or other property (including securities



3

--------------------------------------------------------------------------------




of a successor or parent corporation)) that the Executive would have received in
the Change of Control transaction had he or she been, immediately prior to such
transaction, a holder of the number of shares of Invacare’s common stock equal
to the number of shares of restricted stock or number of restricted stock units
held by the Executive; and


(v)
subject to the last paragraph of this Section 1.4, the payments contemplated by
Sections 1.3(b)(iii) and (iv) shall be made at the same time as consideration is
paid to the holders of Invacare’s common stock in connection with the Change of
Control.



Notwithstanding anything to the contrary in this Agreement, if the payment or
benefit of any award constitutes a deferral of compensation under Code Section
409A, then to the extent necessary to comply with Code Section 409A, payment or
delivery with respect to such award shall be made on the date of payment or
delivery originally provided for such payment or benefit.


1.5    Later Time for Payment on Account of Termination. Notwithstanding the
preceding provisions of Section 1, solely to the extent required to comply with
applicable provisions of Code Section 409A with respect to any amounts or
benefits not exempt from Code Section 409A, payments made pursuant to Sections
1.1, 1.2, 1.3 or 1.4, on account of the Executive’s termination of employment
shall: (a) not commence until the date that is six months and a day following
the Termination Date; and (b) upon commencement, include along with the initial
payment an amount sufficient to reimburse the Executive for reasonable lost
interest at a rate of Prime Plus One per annum, compounded annually, incurred
during the period commencing on the date which is sixty (60) days after the
Termination Date through the date of payment by Invacare. In the event that
Invacare, in the exercise of its reasonable discretion, determines that a delay
in payments under this Section 1.5 is required in order to comply with Code
Section 409A, Invacare shall, within two business days after the Termination
Date, deposit the entire amount due and to become due under Section 1, in the
trust established by Invacare with Wachovia Bank of North Carolina, N.A.
pursuant to a Benefit Security Trust Agreement dated August 21, 1996, as such
agreement may be amended from time to time in accordance with its terms.
Payments to the Executive from such trust shall thereafter be made in accordance
with this Section 1.5; provided, however, that Invacare shall remain fully
obligated to the Executive for the full and complete satisfaction of its
liabilities and obligations under this Agreement.


1.6    Release Requirement. Notwithstanding any provision herein to the
contrary, as a condition to the Executive’s receipt of any post-termination
benefits pursuant to this Agreement, (i) the Executive shall execute a release
of all claims in favor of Invacare in the form attached hereto as Exhibit B (the
“Release”) within the sixty (60) day period following the Termination Date and
(ii) any applicable revocation period has expired during such sixty (60) day
period without the Executive’s revocation of the Release. In the event the
Executive does not sign, or signs and revokes the Release, within the sixty
(60) day period following the Termination Date, the Executive shall not be
entitled to the aforesaid payments and benefits.


1.7    Best Pay Provision. If any payment or benefit the Executive would receive
under this Agreement, when combined with any other payment or benefit Executive
receives in connection with the termination of Executive's employment with the
Company (a "Payment"), would, after taking into account any shareholder approval
satisfying Section 280G of the Internal Revenue Code of any such payment or
benefit, or of any other payment or benefit with respect to the Executive
(a) constitute a "parachute payment" within the meaning of Section 280G of the
Internal Revenue Code, and (b) but for this sentence, be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code (the "Excise Tax"),
then such Payment shall be either (i) the full amount of such Payment or
(ii) such lesser amount (with cash payments being reduced before stock option
compensation) as would result in no portion of the Payment being subject to the
Excise Tax, whichever of the foregoing amounts,


4

--------------------------------------------------------------------------------




taking into account the applicable federal, state and local employment taxes,
income taxes, and the Excise Tax, results in the Executive's receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.


All determinations required to be made under this Section 1.7, including whether
and to what extent the Payments shall be reduced and the assumptions to be used
in arriving at such determination, shall be made by the Accounting Firm in good
faith. The Accounting Firm shall provide detailed supporting calculations both
to the Executive and the Company at such time as is requested by the Company.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any determination by the Accounting Firm shall be binding upon the
Executive and the Company. For purposes of making the calculations required by
this Section 1.7, the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Internal Revenue Code.


2.Other Benefits.


2.1    Reimbursement of Certain Expenses After a Change of Control. Invacare
shall pay, as incurred (in no event later than the end of the Executive’s
taxable year following the year in which such expenses were incurred), all
expenses incurred by the Executive at any time during the longer of 20 years or
the Executive’s lifetime, including the reasonable fees of counsel engaged by
the Executive, in respect of enforcing the Executive’s rights hereunder and/or
defending any action brought to have this Agreement, or any provision hereof,
declared invalid or unenforceable.


2.2    Sick Leave Pay for Executive. If, after a Change of Control and prior to
the Termination Date, (i) Invacare or the Post-CIC Entity does not maintain a
disability plan covering the Executive that is no less favorable than the
disability plan sponsored by Invacare immediately prior to the Change of
Control, and (ii) the Executive is unable to perform services for Invacare for
any period by reason of accidental bodily injury or sickness, then Invacare will
pay and provide to the Executive, as sick leave pay, all compensation and
benefits to which the Executive would have been entitled had the Executive
continued to be actively employed by Invacare through the earliest of the
following dates (the “Sick Leave Period”): (a) the first date on which the
Executive is again capable of performing ongoing services for Invacare
consistent with past practice, or (b) the date on which the Executive’s
employment is terminated by Invacare by reason of Disability or otherwise, or
(c) the date on which Invacare has paid and provided 29 months of compensation
and benefits to the Executive during the period of the Executive’s incapacity,
or (d) the date of the Executive’s death. Notwithstanding the foregoing, the
Sick Leave Period may not be greater than 6 months unless the Executive’s injury
or sickness can be expected to result in death or can be expected to last for a
continuous period of not less than 6 months, and such injury or sickness renders
the Executive unable to perform the duties of his position of employment or any
substantially similar position of employment. The foregoing sick leave pay is
intended to compensate Executive for compensation and benefits that he otherwise
would have earned during the Sick Leave Period, and shall not reduce or
otherwise have any effect on Executive’s rights to receive any other
compensation, benefits or other Payments hereunder for any other reason,
including as may be owed arising out of cessation of Executive’s employment.


3.No Set-Off; No Obligation to Seek Other Employment or to Otherwise Mitigate
Damages; No Effect Upon Other Plans. Invacare’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim whatsoever which Invacare may have against the
Executive. The Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise. The amount of any payment provided for under this Agreement shall not
be reduced by any compensation or benefits earned by the Executive as the result
of employment by another employer or otherwise after the termination of the
Executive’s employment.


5

--------------------------------------------------------------------------------






4.Taxes; Withholding of Taxes. Without limiting the right of Invacare to
withhold taxes pursuant to this Section 4, the Executive shall be responsible
(after taking into account all payments to be made by Invacare to or on behalf
of the Executive under Section 1 hereof,) for all income, excise, and other
taxes (federal, state, city, or other) imposed on or incurred by the Executive
as a result of receiving the payments provided in this Agreement, including,
without limitation, the payments provided under Section 1 of this Agreement.
Invacare may withhold from any amounts payable under this Agreement all federal,
state, city, or other taxes as Invacare shall determine to be required pursuant
to any law or government regulation or ruling. Without limiting the generality
of the foregoing, Invacare may withhold from any amount payable under this
Agreement amounts sufficient to satisfy any withholding requirements that may
arise out of any benefit provided to or in respect of the Executive by Invacare
under Section 1 of this Agreement.


5.Term of this Agreement. This Agreement shall be effective as of the date first
above written and shall thereafter apply to any Change of Control occurring on
or before [March __, 2014] or during any succeeding applicable term, and on
[March __, 2014] and on [March __] of each succeeding year thereafter (a
“Renewal Date”), the term of this Agreement, if not previously terminated, shall
be automatically extended for an additional year unless either party has given
notice to the other, at least one year in advance of that Renewal Date, that the
Agreement shall not apply to any Change of Control occurring after that Renewal
Date.


5.1    Termination of Agreement Upon Termination of Employment Before a Change
of Control. This Agreement shall automatically terminate on the first date
occurring before a Change of Control on which the Executive is no longer
employed by Invacare, except that, for purposes of this Agreement, any
involuntary termination of employment of the Executive or any termination by the
Executive for Good Reason that is effected within 6 months before a Change in
Control and primarily in contemplation of a Change of Control that actually
occurs after the date of the termination shall be deemed to be a termination of
the Executive’s employment as of the date immediately after that Change of
Control, and in such case, the Change in Control shall constitute the
Termination Date and the date as of which the Executive’s right to payment
hereunder shall become vested and this Agreement shall not be deemed to be
terminated for such purpose.


5.2    No Termination of Agreement During Two-Year Period Beginning on Date of a
Change of Control. After a Change of Control, this Agreement may not be
terminated. However, if the Executive’s employment with Invacare continues for
more than two years following the occurrence of a Change of Control, then, for
all purposes of this Agreement other than Section 1, that particular Change of
Control shall thereafter be treated for purposes of this Agreement as if it
never occurred; provided, however, that the foregoing shall not deprive
Executive of any rights, benefits or payments (or allow Invacare to avoid any
obligations) that were or became vested under this or any other agreement, plan
or arrangement.


6.Code Section 409A.


6.1    Code Section 409A Compliance. This Agreement is intended to meet the
requirements for exemption from (or to the extent not exempt, compliance with)
Code Section 409A (including without limitation, the exemptions for short-term
deferrals and separation pay arrangements), and this Agreement shall be so
construed and administered. Notwithstanding anything in this Agreement to the
contrary, at any time prior to a Change in Control, Invacare and the Executive
may amend this Agreement, retroactively or prospectively, while maintaining the
spirit of this Agreement and after consultation with Executive, to secure
exemption from (or, to the extent not exempt, to ensure compliance with), the
requirements of 409A and to avoid adverse tax consequences to Executive
thereunder. Furthermore, at any time prior to a Change in Control, the Executive
agrees to execute such further instruments and take such further action as may
be necessary to comply with 409A or to avoid adverse tax consequences to
Executive thereunder.


6.2    Reimbursements. Any reimbursement paid to Executive by Invacare, either
pursuant to this Agreement or under any reimbursement arrangement or policy of
Invacare shall be made


6

--------------------------------------------------------------------------------




within ninety (90) days following Executive’s submitting evidence of the
incurrence of expenses, and in all events prior to the last day of the calendar
year following the calendar year in which Executive incurred the expense.  In no
event will the amount of expenses so reimbursed by the Company in one year
affect the amount of expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year.


7.Miscellaneous.


7.1    Successor to Invacare. In the event that


(a)
Invacare transfers all or substantially all of its assets to another corporation
or entity; or



(b)
(i) Invacare consolidates with or merges with or into any other corporation or
entity and



(ii) either (x) Invacare is not the surviving corporation or entity of such
consolidation or merger or (y) Invacare is the surviving corporation or entity
of such consolidation or merger but the shareholders of Invacare immediately
prior to the consummation of such merger or consolidation do not own securities
representing a majority of the outstanding voting power of such surviving
corporation or entity or its parent after the consummation of the consolidation
or merger, then, in any of such events, the entity surviving such consolidation
or merger and each Affiliate thereof having an individual net worth of $5
million or more shall assume joint and several liability for this Agreement in a
signed writing and deliver a copy thereof to the Executive. Upon such
assumption, the successor corporation or entity and each Affiliate thereof
having an individual net worth of $5 million or more shall become obligated to
perform the obligations of Invacare under this Agreement and the term “Invacare”
as used in this Agreement shall be deemed to refer to such successor entity and
such Affiliates jointly and severally. Any failure of Invacare to obtain the
written agreement of such successor or surviving entity (including a parent
successor entity) and the required Affiliates to assume this Agreement before
the effectiveness of any such succession shall be deemed to be a material breach
of this Agreement.


7.2    Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person or by confirmed facsimile transmission (to the Senior Vice
President of Human Resources of Invacare in the case of notices to Invacare and
to the Executive in the case of notices to the Executive) or three business days
after being mailed by United States registered mail, return receipt requested,
postage prepaid, addressed as follows:


If to Invacare:
Invacare Corporation
One Invacare Way
Elyria, OH 44035
Attention: Senior Vice President of Human Resources


7

--------------------------------------------------------------------------------




If to the Executive:
            
            



or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


7.3    Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of Invacare or the Executive to have the
Executive continue as an officer of Invacare or an Affiliate of Invacare or to
remain in the employment of Invacare or an Affiliate of Invacare.


7.4    Administration. Invacare shall be responsible for the general
administration of this Agreement and for making payments under this Agreement.
All fees and expenses billed by the Accounting Firm for services contemplated
under this Agreement shall be the responsibility of Invacare.


7.5    Source of Payments. Any payment specified in this Agreement to be made by
Invacare may be made directly by Invacare solely from its general assets, and
the Executive shall have the rights of an unsecured general creditor of Invacare
with respect thereto. In the event that Invacare establishes a rabbi trust
and/or purchases an insurance policy insuring the life of the Executive to
recover the cost of providing benefits hereunder, neither the Executive nor his
or her Beneficiary shall have any rights whatsoever in the assets of such rabbi
trust or such policy or the proceeds therefrom.


7.6    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.


7.7    Modification; Waiver. No provision of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in a writing signed by the Executive and Invacare. No waiver by either party
hereto at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same time or at any prior or subsequent time.


7.8    Entire Agreement; Supercession. Except as otherwise specifically provided
herein, this Agreement, including its attachments, contains the entire agreement
between the parties concerning the subject matter hereof and incorporates and
supersedes any and all prior discussions or agreements, written or oral, the
parties may have had with respect to such subject matter; provided, however,
that except as expressly provided otherwise herein, nothing in this Agreement
shall affect any rights the Executive or anyone claiming through the Executive
may have in respect of either (a) any Employee Benefit Plan which provides
benefits to or in respect of the Executive or (b) any other agreements the
Executive may have with Invacare or an Affiliate of Invacare, including without
limitation any employment or severance protection agreements the Executive may
have with Invacare or an Affiliate of Invacare.


7.9    Post-Mortem Payments; Designation of Beneficiary. In the event that,
following the termination of the Executive’s employment with Invacare, the
Executive is entitled to receive any payments pursuant to this Agreement and the
Executive dies, such payments shall be made to the Executive’s Beneficiary
designated hereunder. At any time after the execution of this Agreement, the
Executive may prepare, execute, and file with the Secretary of Invacare a copy
of the Designation of Beneficiary form attached to this Agreement as Exhibit A;
provided, that if the Executive has


8

--------------------------------------------------------------------------------




already filed a similar beneficiary form with Invacare, then such form shall
remain in effect for purposes of this Agreement until the Executive files an
amended form. The Executive shall thereafter be free to amend, alter or change
such form; provided, however, that any such amendment, alteration or change
shall be made by filing a new Designation of Beneficiary form with the Secretary
or the Senior Vice President of Human Resources of Invacare. In the event the
Executive fails to designate a beneficiary, following the death of the
Executive, all payments of the amounts specified by this Agreement which would
have been paid to the Executive’s designated beneficiary pursuant to this
Agreement shall instead be paid to the Executive’s spouse, if any, if she
survives the Executive or, if there is no spouse or he or she does not survive
the Executive, to the Executive’s estate.


7.10    Service with Affiliates. Any services the Executive performs for an
Affiliate of Invacare shall be deemed performed for Invacare. Any transfer of
the Executive’s employment from Invacare to an Affiliate of Invacare, or from an
Affiliate of Invacare to Invacare, or from an Affiliate of Invacare to another
Affiliate of Invacare shall be deemed not to constitute a termination of the
Executive’s employment with Invacare.


7.11    Time Periods. Any action required to be taken under this Agreement
within a certain number of days shall be taken within that number of calendar
days; provided, however, that if the last day for taking such action falls on a
weekend or a holiday, the period during which such action may be taken shall be
automatically extended to the next business day. If the day for taking any
action under this Agreement falls on a weekend or a holiday, such action may be
taken on the next business day. Notwithstanding the foregoing, no such extension
shall permit an action to be taken at a time that would cause an exempt payment
to become subject to Code Section 409A or to cause a payment that would
otherwise be compliant with Code Section 409A to cease to be so compliant.


7.12    Incorporation by Reference. The incorporation herein of any terms by
reference to another document shall not be affected by the termination of any
agreement set forth in such other document or the invalidity of any provisions
thereof.


7.13    Binding Effect; Construction of Agreement. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, successors, heirs, and designees (including, without
limitation, the Beneficiary). Upon the Executive’s death, for purposes of this
Agreement, the term “Executive” shall be deemed to include, as applicable, any
person (including, without limitation, the Beneficiary) who is entitled to
benefits under this Agreement following the Executive’s death.


7.14    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement and the exhibits hereto will be governed by and
construed in accordance with the internal laws of the State of Ohio, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Ohio or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Ohio.


7.15    Representations and Warranties of Invacare. Invacare represents and
warrants to the Executive that (i) Invacare is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Ohio; (ii)
Invacare has the power and authority to enter into and carry out this Agreement,
and there exists no contractual or other restriction upon its so doing; (iii)
Invacare has taken such corporate action as is necessary or appropriate to
enable it to enter into and perform its obligations under this Agreement; and
(iv) this Agreement constitutes the legal, valid and binding obligation of
Invacare, enforceable against Invacare in accordance with its terms.


7.16     Gender. The use of the feminine, masculine or neuter pronoun shall not
be restrictive as to gender and shall be interpreted in all cases as the context
may require.




9

--------------------------------------------------------------------------------




8.Definitions.


8.1     Accounting Firm. The term “Accounting Firm” means the independent
auditors of Invacare for the fiscal year preceding the year in which the Change
of Control occurred and such firm’s successor or successors; provided, however,
if such firm is unable or unwilling to serve and perform in the capacity
contemplated by this Agreement, Invacare shall select another national
accounting firm of recognized standing to serve and perform in that capacity
under this Agreement, except that such other accounting firm shall not be the
then independent auditors for Invacare or any of its Affiliates.


8.2    Affiliate. The term “Affiliate” shall mean, with respect to any person or
entity, any other person or entity which controls, is controlled by, or is under
common control with such person or entity within the meaning of Section 414(b)
or (c) of the Internal Revenue Code.


8.3    Annual Base Salary. “Annual Base Salary” means the highest annual rate of
base salary payable by Invacare to the Executive at any time between the
Effective Date and the Termination Date.


8.4    Assumed. For purposes of this Agreement, a stock option, share of
restricted stock, restricted stock unit or performance share shall be considered
“Assumed” if all of the following conditions are met:


(a)     stock options are converted into replacement awards in a manner that
complies with Code Section 409A;


(b)     awards of restricted stock and restricted stock units that are not
subject to performance goals are converted into replacement awards covering a
number of shares of the Post-CIC Entity, as determined in a manner substantially
similar to how the same number of common shares underlying the awards of
restricted stock or restricted stock units would be treated in the Change of
Control transaction; provided that, to the extent that any portion of the
consideration received by holders of Invacare’s common stock in the Change of
Control transaction is not in the form of the common stock of the Post-CIC
Entity, the number of shares covered by the replacement awards shall be based on
the average of the high and low selling prices of the common stock of such
Post-CIC Entity on the established stock exchange on the trading day immediately
preceding the date of the Change of Control;


(c)     awards of restricted stock, restricted stock units and performance
shares that are subject to performance goals are converted into replacement
awards that preserve the value of such awards at the time of the Change of
Control;


(d)     the replacement awards contain provisions for scheduled vesting and
treatment on termination of employment (including the definitions of Cause and
Good Reason, if applicable) that are no less favorable to the Executive than the
underlying awards being replaced, and all other terms of the replacement awards
(other than the security and number of shares represented by the replacement
awards) are substantially similar to, or more favorable to the Executive than,
the terms of the underlying awards; and


(e)     the security represented by the replacement awards, if any, is of a
class that is publicly held and widely traded on an established stock exchange.


8.5    Beneficiary. “Beneficiary” means the person designated by the Executive
as his beneficiary pursuant to Section 7.9 or such other person as determined
pursuant to Section 7.9 hereof.




10

--------------------------------------------------------------------------------




8.6    Cause. The employment of the Executive by Invacare shall have been
terminated for “Cause” if, after a Change of Control and prior to the
termination of employment, any of the following has occurred:


(a)    the Executive shall have been convicted of a felony,


(b)    the Executive commits an act or series of acts of dishonesty in the
course of the Executive’s employment which are materially inimical to the best
interests of Invacare and which constitutes the commission of a crime, all as
determined by the vote of three-fourths of all of the members of the Board of
Directors of Invacare (other than the Executive, if the Executive is a Director
of Invacare), which determination is confirmed by a panel of three arbitrators
appointed and acting in accordance with the rules of the American Arbitration
Association for the purpose of reviewing that determination,


(c)    any federal or state regulatory agency with jurisdiction over Invacare
has issued a final order, with no further right of appeal, that has the effect
of suspending, removing, or barring the Executive from continuing his service as
an officer or director of Invacare, or


(d)    the Executive’s breach of any Technical Information Agreement &
Non-Competition Agreement entered into by the Executive.


8.7    Change of Control. A “Change of Control” shall be deemed to have occurred
at the first time on which, after the Effective Date:


(a)    There is a report filed on Schedule 13D or Schedule 14D1 (or any
successor schedule, form, or report), each as adopted under the Securities
Exchange Act of 1934, as amended, disclosing the acquisition, in a transaction
or series of transactions, by any person (as the term “person” is used in
Section 13(d) and Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended), other than (1) A. Malachi Mixon and/or any Affiliate of A. Malachi
Mixon, (2) Invacare or any of its subsidiaries, (3) any employee benefit plan or
employee stock ownership plan or related trust of Invacare or any of its
subsidiaries, or (4) any person or entity organized, appointed or established by
Invacare or any of its subsidiaries for or pursuant to the terms of any such
plan or trust, of such number of shares of Invacare as entitles that person to
exercise 30% or more of the voting power of Invacare in the election of
Directors; or


(b)    During any period of twenty-four (24) consecutive calendar months,
individuals who at the beginning of such period constitute the Directors of
Invacare cease for any reason to constitute at least a majority of the Directors
of Invacare unless the election of each new Director of Invacare (over such
period) was approved or recommended by the vote of at least two-thirds of the
Directors of Invacare then still in office who were Directors of Invacare at the
beginning of the period; or


(c)    There is a merger, consolidation, combination (as defined in Section
1701.01(Q), Ohio Revised Code), majority share acquisition (as defined in
Section 1701.01(R), Ohio Revised Code), or control share acquisition (as defined
in Section 1701.01(Z)(1), Ohio Revised Code, or in Invacare’s Articles of
Incorporation) involving Invacare and, as a result of which, the holders of
shares of Invacare prior to the transaction become, by reason of the
transaction, the holders of such number of shares of the surviving or acquiring
corporation or other entity as entitles them to exercise in the aggregate less
than fifty percent (50%) of the voting power of the surviving or acquiring
corporation or other entity in the election of Directors; or




11

--------------------------------------------------------------------------------




(d)    There is a sale, lease, exchange, or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of Invacare, but only if the transferee of the assets in such transaction is not
a subsidiary of Invacare; or


(e)    The shareholders of Invacare approve any plan or proposal for the
liquidation or dissolution of Invacare, but only if the transferee of the assets
of Invacare in such liquidation or dissolution is not a subsidiary of Invacare.


If an event described in any of Clauses (a), (b), (c), (d), and (e) occurs, a
Change of Control shall be deemed to have occurred for all purposes of this
Agreement and, except as provided in the last sentence of Section 5.2, that
Change of Control shall be irrevocable.


8.8     Code. “Code” means the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.    


8.9    Demotion or Removal. The Executive shall be deemed to have been subjected
to “Demotion or Removal” if, during the two-year period commencing on the date
of a Change of Control, other than by Voluntary Resignation or with the
Executive’s written consent, the Executive ceases to hold the highest position
held by him at any time during the one year period ending on the date of the
Change of Control with all of the duties, authority, and responsibilities of
that office as in effect at any time during the one year period ending on the
date of the Change of Control.


8.10    Disability. For purposes of this Agreement, the Executive’s employment
will have been terminated by Invacare by reason of “Disability” of the Executive
only if (a) as a result of accidental bodily injury or sickness, the Executive
has been unable to perform his normal duties for Invacare for a period of 180
consecutive days, and (b) the Executive begins to receive payments under the
executive long term disability plan or its successor plan(s) sponsored by
Invacare not later than 30 days after the Termination Date.


8.11     Employee Benefit Plan. “Employee Benefit Plan” means any plan or
arrangement defined as such in 29 U.S.C. §1002 which provides benefits to the
employees of Invacare or its Affiliates.


8.12     Good Reason. The Executive shall have “Good Reason” to terminate his
employment under this Agreement if, at any time after a Change of Control has
occurred and before the second anniversary of that Change of Control, one or
more of the events listed in (a) through (f) of this Section 8.12 occurs and,
based on that event, the Executive gives notice of such event (and of his
intention to terminate his employment if Invacare does not cure such
condition(s)) on a date that is both (i) within 90 days of the occurrence of
that event and (ii) not later than the second anniversary of that Change of
Control, and Invacare does not cure the condition(s) constituting the event
within 30 days after such notice:


(a)    The Executive is subjected to a Demotion or Removal involving a material
diminution in the Executive’s authority, duties, or responsibilities or in those
of the individual to whom the Executive is required to report; or


(b)    The Executive’s Annual Base Salary is materially reduced (which for this
purposes shall be deemed to occur if the reduction is five percent (5%) or
greater); or


(c)    The Executive’s opportunity for incentive compensation is materially
reduced from the level of his opportunity for incentive compensation as in
effect immediately before the date of the Change of Control or from time to time
thereafter (which for this purposes shall be deemed to occur if the reduction is
equivalent to a five percent (5%) or greater reduction in Executive’s Annual
Base Salary); or


12

--------------------------------------------------------------------------------






(d)    The Executive is excluded (other than by his volitional action(s)) from
full participation in any benefit plan or arrangement maintained for senior
executives of Invacare generally, and such exclusion materially reduces the
benefits provided to the Executive; or


(e)    The Executive’s principal place of employment for Invacare is relocated a
material distance (which for this purpose shall be deemed to be more than 35
miles) from One Invacare Way, Elyria, Ohio; or


(f)    Any other action or inaction that constitutes a material breach by
Invacare of this Agreement or any other agreement under which the Executive
provides his services to Invacare.


8.13    Post-CIC Entity. “Post-CIC Entity” means any entity (or any successor or
parent thereof) that effects a Change of Control pursuant to Section 8.7.


8.14    Prime Plus One. “Prime Plus One” means the prime rate of interest, as
reported by the Wall Street Journal or its successors, plus 1%.


8.15     Prior Bonus Amount “Prior Bonus Amount” means an amount equal to the
average of the bonuses earned by the Executive under Invacare’s annual bonus
plan with respect to the three fiscal years immediately preceding the fiscal
year in which a Change of Control occurs, provided however, if the Change of
Control occurs prior to Executive completing three full years of employment with
Invacare, then the average of the bonuses earned for the actual number of full
fiscal years employed by the Executive shall be used.


8.16    Prorated Bonus Amount. “Prorated Bonus Amount” means an amount equal to
(a) times (b), in which (a) equals the Executive’s Annual Base Salary multiplied
by the higher of (i) the target bonus percentage in effect for the Executive
under Invacare’s bonus plan during the fiscal year immediately preceding the
fiscal year in which the Change of Control occurs, or (ii) the target bonus
percentage in effect for the Executive under Invacare’s bonus plan during the
fiscal year in which the Termination Date occurs; and (b) equals a quotient, in
which the numerator is the number of days the Executive was employed by Invacare
during the year in which the Termination Date occurs and the denominator is 365.


8.17    Termination Date. “Termination Date” means the date on which (and
related terms, such as “termination of employment” and “terminate employment”
mean a situation in which) the Executive incurs a separation from service with
Invacare and all of its Affiliates within the meaning of Code Section 409A. A
separation from service under Code Section 409A includes a quit, discharge, or
retirement, or a leave of absence (including military leave, sick leave, or
other bona fide leave of absence such as temporary employment by the government,
at the point that such leave exceeds the greater of: (i) six months; (ii) the
period for which the Participant’s right to reemployment is provided either by
statute or by contract, or (iii) in the case of sick leave, twenty-nine (29)
months, if the Executive’s injury or sickness can be expected to result in death
or can be expected to last for a continuous period of not less than 6 months,
and such injury or sickness renders the Executive unable to perform the duties
of his position of employment or any substantially similar position of
employment). A separation from service under Code Section 409A also occurs upon
a permanent decrease in service to a level that is no more than twenty percent
(20%) of its prior level. For this purpose, whether a separation from service
has occurred is determined based on whether it is reasonably anticipated that no
further services will be performed by the Executive after a certain date or that
the level of bona fide services the Executive will perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an


13

--------------------------------------------------------------------------------




independent contractor) over the immediately preceding 36-month period (or the
full period of services if the Executive has been providing services less than
36 months).


8.18    Voluntary Resignation. A “Voluntary Resignation” shall have occurred if
the Executive terminates his employment with Invacare by voluntarily resigning
at his own instance without having been requested to so resign by Invacare,
except that any resignation by the Executive will not be deemed to be a
Voluntary Resignation if, at the time of that resignation, the Executive had
Good Reason to resign, which had not been waived in writing by the Executive.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
INVACARE CORPORATION
(“Invacare”)




By:     
Name:
Title:




    
(the “Executive”)




14

--------------------------------------------------------------------------------






Exhibit A


DESIGNATION OF BENEFICIARY


To:     Invacare Corporation
Attn: Secretary


I, the undersigned, ______________________, am a party to a certain Agreement
with Invacare Corporation, an Ohio corporation, dated as of March __, 2013 (the
“Agreement”). Pursuant to the agreement, I have the right to designate a person
or persons to receive, in the event of my death, any amounts that might become
payable to me under the Agreement. I hereby exercise this right and direct that,
upon my death, any amounts payable to me under the Agreement shall be
distributed in the proportions set forth below to the following person(s) if he,
she or they survive me, namely:




Beneficiary
Relationship
Percent Share
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





If none of the above-designated person (s) survives me, any amounts payable
under the Agreement shall be distributed to ___________________________________.


Any and all previous designations of beneficiary made by me are hereby revoked,
and I hereby reserve the right to revoke this designation of beneficiary.




Date:______________________




_________________________________________
(Signature)


_________________________________________
(Print name)




    

--------------------------------------------------------------------------------






Exhibit B
Form of Release




RELEASE AND WAIVER OF CLAIMS




THIS RELEASE AND WAIVER OF CLAIMS (“Release”), is made and entered into by and
between ____________________________ ("the Company") and
_________________________________ ("Executive") with an Effective Date as
described below.


W I T N E S S E T H:


WHEREAS, Executive has entered into a Change of Control Agreement with the
Company, dated _______________, [2014] (the “Change of Control Agreement”); and


WHEREAS, pursuant to the terms of the Change of Control Agreement, Executive is
eligible to receive severance payments and the accelerated vesting of equity
awards and retirement benefits (collectively, the “Severance Benefits”) upon a
termination of Executive’s employment under certain conditions; and


WHEREAS, pursuant to the terms of the Change of Control Agreement, in order for
Executive to receive any of the Severance Benefits under the Change of Control
Agreement, Executive must execute and deliver this Release and not revoke any
release or waiver of claims provided herein.


[INSERT SIMILAR WHEREAS CLAUSE IF EXECUTIVE IS ENTITLED TO OTHER SEVERANCE
PAYMENTS OR BENEFITS UNDER AN AGREEMENT OUTSIDE OF THE CHANGE OF CONTROL
AGREEMENT THAT REQUIRES A RELEASE OF CLAIMS.]


NOW, THEREFORE, in consideration of, and subject to, the Severance Benefits
payable to Executive pursuant to the Change of Control Agreement [and LIST ANY
OTHER APPLICABLE AGREEMENT], the adequacy of which is hereby acknowledged by
Executive, and which Executive acknowledges that he or she would not otherwise
be entitled to receive, Executive and the Company hereby agree as follows:


1.    Executive's Release. In consideration of the promises and agreements set
forth in the Change of Control Agreement, Executive does hereby for
himself/herself and for his/her heirs, executors, successors and assigns,
release and forever discharge the Company, its parents, subsidiaries, divisions,
and affiliated businesses, direct or indirect, if any, together with its and
their respective officers, directors, shareholders, management, representatives,
agents, employees, successors, assigns, and attorneys, both known and unknown,
in both their personal and agency capacities (collectively, “the Company
Entities”) of and from any and all claims, demands, damages, actions or causes
of action, suits, claims, charges, complaints, contracts, whether oral or
written, express or implied and promises, at law or in equity, of whatsoever
kind or nature, including but not limited to any alleged violation of any state
or federal anti-discrimination statutes or regulations, including but not
limited to Title VII of The Civil Rights Act of 1964, as amended, the Employee
Retirement Income Security Act of 1974, as amended (ERISA), the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, breach of any express or implied contract or promise,
wrongful discharge, violation of public policy, or tort, all demands for
attorney's fees, back pay, holiday pay, vacation pay, bonus, group insurance,
any claims for reinstatement, all employee benefits and claims for money, out of
pocket expenses, and any claims for emotional distress, degradation or
humiliation, that Executive might now have or may subsequently have, whether
known or unknown, suspected or unsuspected, by reason of any matter or thing,
arising out of or in any way connected with, directly or indirectly, any acts or
omissions of the Company or any of its directors, officers, shareholders,
employees and/or agents arising out of Executive's employment and termination
from employment that have occurred prior to and including the Effective Date of
this Release, except those matters specifically set forth herein and except for
(i) any pension or retirement benefits that may have vested on Executive's
behalf and (ii) any claim Executive may have with respect to the Severance
Benefits or the Change of Control Agreement.


2.    Executives Who Are Age Forty and Above. The following provisions of this
Section 2 apply only if Executive is age forty (40) or above as of the Effective
Date:
(a)    Older Workers Benefit Protection Act (“OWBPA”). Executive recognizes and
understands that, by executing this Release, he/she shall be releasing the
Company Entities from any claims that he/she now has, may have, or subsequently
may have under the Age Discrimination in Employment Act of 1967, 29 U.S.C.
§§621, et seq., as amended,





--------------------------------------------------------------------------------





by reason of any matter or thing arising out of, or in any way connected with,
directly or indirectly, any acts or omissions which have occurred prior to and
including the Effective Date of this Release. In other words, Executive will
have none of the legal rights against the aforementioned that he/she would
otherwise have under the Age Discrimination in Employment Act of 1967, 29 U.S.C.
§§621, et seq., as amended, by his/her signing this Release.
(b)    Consideration Period. The Company hereby notifies Executive of his/her
right to consult with his/her chosen legal counsel before signing this Release.
The Company shall afford, and Executive acknowledges receiving, not less than
twenty-one (21) calendar days [CHANGE TO 45 DAYS THROUGHOUT DOCUMENT IF PART OF
A GROUP] in which to consider this Release to ensure that Executive’s execution
of this Release is knowing and voluntary. In signing below, Executive expressly
acknowledges that he/she has been afforded the opportunity to take at least
[twenty-one (21)] days to consider this Release and that his/her execution of
same is with full knowledge of the consequences thereof and is of his/her own
free will.
Notwithstanding the fact that the Company has allowed Executive [twenty-one
(21)] days to consider this Release, Executive may elect to execute this Release
prior to the end of such [21]-day period. If Executive elects to execute this
Release prior to the end of such [21]-day period, then by his/her signature
below, Executive represents that his/her decision to accept this shortening of
the time was knowing and voluntary and was not induced by fraud,
misrepresentation, or any threat to withdraw or alter the benefits provided by
the Company herein, or by the Company providing different terms to any
similarly-situated Executive executing this Release prior to end of such
[21]-day consideration period.
(c)    Revocation Period. Both the Company and Executive agree and recognize
that, for a period of seven (7) calendar days following Executive’s execution of
this Release, Executive may revoke this Release by providing written notice
revoking the same, within this seven (7) day period, delivered by hand or by
certified mail, addressed to [_________], One Invacare Way, Elyria, Ohio 44036
delivered or postmarked within such seven (7) day period. In the event Executive
so revokes this Release, each party will receive only those entitlements and/or
benefits that he/it would have received regardless of this Release.


3.    Acknowledgments. Executive acknowledges that Executive has carefully read
and fully understands all of the provisions of this Release, that Executive has
not relied on any representations of the Company or any of its representatives,
directors, officers, employees and/or agents to induce Executive to enter into
this Release, other than as specifically set forth herein and that Executive is
fully competent to enter into this Release and has not been pressured, coerced
or otherwise unduly influenced to enter into this Release and that Executive has
voluntarily entered into this Release of Executive's own free will.


4.    Warranty/Representation. Executive and the Company each warrant and
represent that, prior to and including the Effective Date of this Release, no
claim, demand, cause of action, or obligation that is subject to this Release
has been assigned or transferred to any other person or entity, and no other
person or entity has or has had any interest in any such claims, demands, causes
of action or obligations, and that each has the sole right to execute this
Release.


5.    Invalidity. The parties to this Release agree that the invalidity or
unenforceability of any one (1) provision or part of this Release shall not
render any other provision(s) or part(s) hereof invalid or unenforceable and
that such other provision(s) or part(s) shall remain in full force and effect.


6.    No Assignment. This Release is personal in nature and shall not be
assigned by Executive. All payments and benefits provided Executive herein shall
be made to his/her estate in the event of his/her death prior to his/her receipt
thereof.


7.    Governing Law. This Release shall be governed under the laws of the State
of Ohio.


8.    Effective Date. This Release shall become effective upon execution of this
Release by Executive; provided, however, that, if Executive is age forty (40) or
above, this Release shall become effective only upon (a) execution of this
Release by Executive after the expiration of the [twenty-one (21)] day
consideration period described in Section 2(b) of this Release, unless such
consideration period is voluntarily shortened as provided by law; and (b) the
expiration of the seven (7) day period for revocation of this Release by
Executive described in Section 2(c) of this Release.







--------------------------------------------------------------------------------





NOTICE TO EXECUTIVE: READ BEFORE SIGNING. THIS DOCUMENT CONTAINS A RELEASE OF
ALL CLAIMS AGAINST THE COMPANY ENTITIES PRIOR TO AND INCLUDING THE DATE OF
EXECUTIVE’S EXECUTION OF THIS AGREEMENT.


IN WITNESS WHEREOF, Executive and the Company agree as set forth above:


SIGNATURE OF EXECUTIVE
ACKNOWLEDGING DATE OF RECEIPT:


______________________________


RECEIPT WITNESSED BY:


______________________________




DATE OF EXECUTION BY EXECUTIVE:        AGREED TO AND ACCEPTED BY:






______________________________        ________________________________
EXECUTIVE NAME


EXECUTION WITNESSED BY:
________________________________


DATE OF EXECUTION BY COMPANY:        AGREED TO AND ACCEPTED BY
COMPANY
                            
______________________________        BY:_____________________________
TITLE:__________________________


EXECUTION WITNESSED BY:
________________________________









--------------------------------------------------------------------------------








Schedule of Change of Control Agreements


 
 
 
 
 
Name
 
Position
 
Date of Agreement
Matthew E. Monaghan
 
Chairman, President and Chief Executive Officer
 
April 1, 2015
 
 
 
 
 
Dean J. Childers
 
Senior Vice President and General Manager, North America
 
September 1, 2015
 
 
 
 
 
Ralf Ledda
 
Senior Vice President and General Manager, Europe, Middle East & Africa
 
November 1, 2016
 
 
 
 
 
Kathleen P. Leneghan
 
Senior Vice President and Chief Financial Officer
 
February 20, 2018






